UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

 

 

 

 

 

(m)
C] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
C] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Charles Rhodes JOINT DEBTOR: CASE NO.: 18-25201
SS#: xxx-xx- 8460 _ SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. A! plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2, Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: |The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor L] Included [im] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section III {_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII | Included (ms) Not included

 

 

II.

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $1,317.84 formonths 1 to 5;
2. $1,374.38 formonths 6 to 10 ;
3. $1,099.38 formonths 11 to 60 ;
B. ’ y' : CINONE [] PROBONO
Total Fees: $3500.00 Total Paid: $1000.00 Balance Due: $2500.00
Payable $250.00 /month (Months 1 to 10 )

Allowed fees under LR 2016-1(B)(2) are itemized below:

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

II. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1, Creditor: Ocwen Loan Servicing, LLC
Address: Attn: Bankruptcy Dept Arrearage/ Payoff on Petition Date $4,875.20
PO Box 24605
West Palm Beach, FL Arrears Payment (Cure) $81.25 /month(Months 1 to 60 )
33416 Regular Payment (Maintain) $866.79 /month(Months 1 to 60 )
Last 4 Digits of
Account No.: 0754

 

 

LF-31 (rev, 10/3/17) Page | of 3

 
Debtor(s): Charles Rhodes Case number: 18-25201

 

 

Other:
[mi] Real Property Check one below for Real Property:
(m)Principal Residence [m)Escrow is included in the regular payments
[_jOther Real Property [|The debtor(s) will pay []taxes [_]insurance directly
Address of Collateral:

1111 S. 29th Avenue
Hollywood, FL 33020

[_] Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: [Bm] NONE

C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

fm] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[fm] NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [Bj] NONE
B. INTERNAL REVENUE SERVICE: [i] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [ll] NONE
D. OTHER: [lB] NONE
Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $51.40 ‘month (Months 6 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [1] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
[=e] NONE
VI. INCOME TAX RETURNS AND REFUNDS: []] NONE

[) Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VII, NON-STANDARD PLAN PROVISIONS [lB] NONE

LF-31 (rev, 10/3/17) Page 2 of 3
Debtor(s): Charles Rhodes Case number: 18-25201

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Charles Rhodes Debtor 1/30/2019 Joint Debtor
Charles Rhodes Date Date
s/Vincent O'Brien 1/30/2019

Attorney with permission to sign on Date

Debtor(s)! behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev, 10/3/17) Page 3 of 3
